DETAILED ACTION
Claims 1-9 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese Patent Application No. 2018-080583, filed on 4/19/2018. 
Specification
The disclosure is objected to because the equations, referred to as expression 1-6 in the specification, are missing; see MPEP 608.01(p).  
Claim Objections
The claims are objected to because of the following informalities: 
In claims 1, 8 and 9, it appears that the ‘amounts of existing control’ should read ‘amounts of an existing control’.
It appears that claim 4 should read ‘wherein the prediction model deriving unit calculates a distribution of the partial regression coefficients in a predetermined interval and calculates a credible interval of the prediction model from the distribution of the prediction model’.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances in the claims such as ‘prediction model deriving unit’, ‘adjustment amount calculating unit’, ‘constrain condition setting unit’ and ‘operation amount calculating unit’ (claim 1) are interpreted under 35 U.S.C. 112(f) as incorporating processors, e.g. CPUs, etc., in accordance with [0055] of the specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, independent claims 1, 8 and 9 recite ‘plurality of types of equipment’.  The plain meaning of this term is more than one different category/type/kind of equipment, however, paragraph 0078 of the specification/PGPub gives as an example that the plurality of types of equipment is a number of combustion burners that appear to be of the same type, i.e. a plurality of pieces of equipment rather than a plurality of types of equipment.  Therefore the precise meaning of the claim language, when viewed in light of the specification, is uncertain.
The dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim(s) 1-4 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mathematical and mental processes (abstract ideas) of processing/modifying data based on judgement/evaluation. 
Claim 1 recites a control device, i.e. a machine, which is a statutory category of invention.  The claim recites deriving ‘a prediction model to which a measurement value measured at the plant is input, and from which a monitoring target value which is a value to be monitored is output’, calculating ‘the operation amounts of a plurality of types of the equipment in a case where the monitoring target value which is to be output becomes a desired value, and calculates differences between the operation amounts of existing control and the calculated operation amounts as first adjustment amounts’ and calculating ‘second adjustment amounts obtained by correcting the first adjustment amounts by applying the set constraint condition for each of a plurality of types of the equipment and calculates a plurality of the adjusted operation amounts based on each of the calculated second adjustment amounts’, i.e. under the broadest reasonable interpretation, these limitations comprise a series of mathematical steps involving processing and modifying data.  Note that claim 2 elaborates on the specific mathematical steps.  Claim 1 further recites setting ‘a constraint condition of the operation amounts of a plurality of types of the equipment based on the measurement value and an operation condition of the plant when the measurement value is measured’, which is mental process involving evaluation/judgement using data that may be 
This judicial exception is not integrated into a practical application because the additional elements, i.e. embodying the abstract idea as a control device of a plant, which generally links the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h), and various prediction/calculating units, etc., which are interpreted as applying the abstract idea using a generic processor, see  paragraph 0078 of the specification and MPEP 2106.05(d) II, do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a control device of plant is recited at a high level of generality, is well understood, routine and conventional — see [0002-0004] of the instant application and pertinent art cited below — and is not considered significantly more.  Further, applying the abstract idea using a generic processor is well understood, routine and conventional and is not considered significantly more (MPEP 2106.05(d) II).  Thus this claim recites an abstract idea.
Claim 2 recites ‘derives the prediction model through multiple regression analysis’, ‘calculates the first adjustment amounts of a plurality of the operation amounts based on the partial regression coefficients’ and ‘sets the constraint condition such that a sum of the first adjustment amounts of the operation amounts is fixed’, i.e.. further details of the mathematical processes of claim 1.  Thus this claim recites an abstract idea.

Claim 4 recites ‘calculates distribution of the partial regression coefficients’, ‘calculates a credible interval of the prediction model from distribution’ and ‘calculates the first adjustment amounts using the prediction model’ and ‘derives a new prediction model’ based on a mathematical comparison to the width of the credible interval. Thus the claim recites an abstract idea, see MPEP 2106.04(a).
Claim 7 recites a ‘plant comprising the control device’, i.e. embodying the abstract idea as a control device of a plant, which generally links the use of the judicial exception to a particular technological environment or field of use as discussed above, see MPEP 2106.05(h).  Thus this claim recites an abstract idea.
Claim 8 recites a control method, i.e. a process, which is a statutory category of invention.  However, the claim is directed to a judicial exception without significantly more based on the same rationale as claim 1 above.
Claim 9 recites a computer-readable storage medium storing a control program, i.e. an article of manufacture, which is a statutory category of invention.  However, the claim is directed to a judicial exception without significantly more based on the same rationale as claim 1 above.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, applying the abstract idea using a generic computer readable medium is well understood, routine and conventional and is not considered significantly more (2106.04(a)(2) III).  Thus this claim recites an abstract idea.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iino U.S. Patent No. 5477449, which discloses a model predictive control system coupled with an optimizer.
Iino et al. U.S. Patent No. 5347446, which discloses a model predictive control system coupled with a limit setting unit.
Renou et al. U.S. Patent Publication No. 20040088060, which discloses an optimizer/controller that applies constraints to a gas turbine system.
Jia et al. U.S. Patent Publication No. 20070250215, which discloses optimizing air flow to a boiler of a power generating unit using advanced optimization, modeling, and control techniques.
Piche U.S. Patent Publication No. 20070142975, which discloses model based optimization of a power generating units. 
Kumar et al. U.S. Patent Publication No. 20120245747, which discloses a system and method to estimate variables in an integrated gasification combined cycle (IGCC) plant.
Morrow U.S. Patent Publication No. 20150286192, which discloses controlling and optimizing industrial processes by integrating MPC-based approaches and an expert system.
Mercangoez et al. U.S. Patent Publication No. 20130030573, which discloses a system for automatically providing control parameters for a plurality of coal mills supplying coal powder for example to a furnace of a power plant.    
Peng et al. ‘Combinatorial Optimization of Pulverizers for Blended-coal-fired Power Plant’ 2011 International Conference on Computer Distributed Control and Intelligent Environmental Monitoring, pages 413-418, IEEE 2011, which discloses a model of pulverizer optimization.
Song et al. ‘Constraint-Based Control of Boiler Efficiency: A Data-Mining Approach’, IEEE TRANSACTIONS ON INDUSTRIAL INFORMATICS, VOL. 3, NO. 1, FEBRUARY 2007, which discloses optimizing the efficiency of an electric-utility boiler subject to operating constraints.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119